



Exhibit 10.2




INDEMNIFICATION AGREEMENT




INDEMNIFICATION AGREEMENT, made and executed as of March 20, 2018 (this
“Agreement”), by and between HighPoint Resources Corporation, a Delaware
corporation (the “Company”), and the undersigned (the “Indemnitee”).


WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or officers or in other capacities, the
Company must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;


WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the increasing cost of such
insurance and the general reductions in coverage of such insurance have made
attracting and retaining such persons more difficult;


WHEREAS, the Company recognizes the substantial increase in corporate litigation
in general, subjecting directors and officers to expensive litigation risks at
the same time as the availability and coverage of liability insurance has been
severely limited;


WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”), the
Company’s Amended and Restated Certificate of Incorporation (“Charter”), and the
Company’s Amended and Restated Bylaws (“Bylaws”), authorize the Company to
indemnify and advance expenses to its directors and officers to the extent
provided therein, and the Indemnitee serves as a director and/or officer of the
Company, in part, in reliance on such provisions;


WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that it is in the best interests of the Company’s stockholders that
the Company act to assure such persons that there will be increased certainty of
such protection in the future;


WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to serve the Company free
from undue concern that they will not be so indemnified; and


WHEREAS, the Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Company or any of its direct or
indirect wholly-owned subsidiaries on the condition that he/she be so
indemnified.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and





--------------------------------------------------------------------------------





sufficiency of which are hereby acknowledged, the Company and the Indemnitee do
hereby agree as follows:


1.Definitions. For purposes of this Agreement:


(a)“Change in Control” shall mean:


(i)
a “change in control” of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) (or in response to any similar item on any similar schedule
or form) of the Securities Exchange Act of 1934, as amended (the “Act”), as in
effect on the date of this Agreement;



(ii)
a “person” (as that term is used in 14(d)(2) of the Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Act) directly or indirectly of
securities representing 30% or more of the combined voting power for election of
directors of the then outstanding securities of the Company unless (1) such
person is a signatory to the Stockholders Agreement for the Company and (2) such
person becomes such a beneficial owner of such securities as a result of a
transaction with one, or more than one, other person who is also a signatory to
such Stockholders Agreement;



(iii)
the individuals who at the beginning of any period of two consecutive years or
less (starting on or after the date of this Agreement) constitute the Board of
Directors cease for any reason during such period to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each new member of the Board of Directors was approved in advance by
vote of a majority of the members of such Board of Directors then still in
office who were members of such Board of Directors at the beginning of such
period;



(iv)
the stockholders of the Company approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of the
Company shall be changed, converted or exchanged into or for securities of
another organization or any dissolution or liquidation of the Company or any
sale or the disposition of 50% or more of the assets or business of the Company;
or



(v)
the stockholders of the Company approve any reorganization, merger,
consolidation or share exchange with another corporation unless (1) the persons
who were the beneficial owners of the outstanding shares of the common stock of
the Company immediately before the consummation of such transaction beneficially
own more than 60%






--------------------------------------------------------------------------------





of the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (2) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in
Section 1(a)(v)(1) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of the Company common stock
immediately before the consummation of such transaction, provided (3) the
percentage described in Section 1(a)(v)(1) of the beneficially owned shares of
the successor or survivor corporation and the number described in
Section 1(a)(v)(2) of the beneficially owned shares of the successor or survivor
corporation shall be determined exclusively by reference to the shares of the
successor or survivor corporation which result from the beneficial ownership of
shares of common stock of the Company by the persons described in Section
1(a)(v)(1) immediately before the consummation of such transaction.


(b)“Disinterested Director” shall mean a director of the Company who is not or
was not a party to the action, suit, investigation or proceeding in respect of
which indemnification is being sought by the Indemnitee.


(c)“Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts and other professionals, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in, or otherwise participating in, any threatened,
pending or completed Proceeding. Expenses also shall include Expenses incurred
in connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent.


(d)“Independent Counsel” shall mean a law firm or a member of a law firm that is
experienced in the matters of corporate law and neither is presently nor in the
past five years has been retained to represent (i) the Company or the Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the right of the Indemnitee under this Agreement, or other
indemnitees under similar indemnity agreements) or (ii) any other party to the
action, suit, investigation or proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the





--------------------------------------------------------------------------------





Indemnitee in an action to determine the Indemnitee’s right to indemnification
under this Agreement.


(e)“Proceeding” has the meaning set forth in Section 4.


(f)“Stockholders Agreement” shall mean the agreement, dated as of March 19,
2018, by and among the Company and the investors named therein, as may be
amended from time to time.


2.Service by the Indemnitee. The Indemnitee agrees to serve as a director or
officer of the Company. The Indemnitee may from time to time also agree to
serve, as the Company may request from time to time, in another capacity for the
Company (including another officer or director position) or as a director,
officer, partner, member, venture, proprietor, trustee, employee, agent,
fiduciary or similar functionary of another foreign or domestic corporation,
partnership, joint venture, limited liability company, sole proprietorship,
trust, employee benefit plan or other enterprise. The Indemnitee may at any time
and for any reason resign from such position (subject to any other obligation,
whether contractual or imposed by operation of law), in which event this
Agreement shall continue in full force and effect after such resignation.
Nothing in this Agreement shall confer upon the Indemnitee the right to continue
in the employ of the Company or as a director of the Company, or affect the
right of the Company to terminate, in the Company’s sole discretion (with or
without cause) and at any time, the Indemnitee’s employment relationship, in
each case, subject to any contractual rights of the Indemnitee created or
existing otherwise than under this Agreement, other applicable formal severance
policies duly adopted by the Board of Directors, or with respect to service as a
director or officer of the Company, by the Charter, Bylaws and the DGCL. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries) and Indemnitee.


3.Indemnification. The Company shall indemnify the Indemnitee and advance
Expenses to the Indemnitee as provided in this Agreement to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may hereafter from time to time permit. Without
diminishing the scope of the indemnification provided by this Section 3, the
rights of indemnification of the Indemnitee provided hereunder shall include,
but shall not be limited to, those rights set forth herein.


4.Actions or Proceedings Other Than an Action by or in the Right of the Company.
The Indemnitee shall be entitled to the indemnification rights provided in this
Section 4 if the Indemnitee is, was or becomes or is threatened to be made, a
party to, or witness or other participant in any threatened, pending or
completed action, suit, claim, counterclaim, cross claim, mediation,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether civil, criminal, administrative or investigative (formal or informal) in
nature (“Proceeding”), other than a Proceeding by or in the right of the
Company, by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or any of its direct or
indirect wholly-owned subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect wholly-owned subsidiaries, as a
director, officer, employee, agent or fiduciary of any other entity, including,
but





--------------------------------------------------------------------------------





not limited to, another corporation, partnership, limited liability company,
employee benefit plan, joint venture, trust or other enterprise, or by reason of
any act or omission by him/her in such capacity. Pursuant to this Section 4, the
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law against all Expenses, judgments, penalties (including excise and similar
taxes), fines and amounts paid in settlement which were actually and reasonably
incurred by the Indemnitee in connection with such Proceeding (including, but
not limited to, the investigation, defense or appeal thereof), if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his/her
conduct was unlawful.


5.Actions by or in the Right of the Company. The Indemnitee shall be entitled to
the indemnification rights provided in this Section 5 if the Indemnitee is, was
or becomes, or is threatened to be made a party to, or witness or other
participant in any Proceeding brought by or in the right of the Company to
procure a judgment in its favor by reason of the fact that the Indemnitee is or
was a director, officer, employee, agent or fiduciary of the Company, or any of
its direct or indirect wholly-owned subsidiaries, or is or was serving at the
request of the Company, or any of its direct or indirect wholly-owned
subsidiaries, as a director, officer, employee, agent or fiduciary of another
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise, or by reason of any act or omission by him/her in any such capacity.
Pursuant to this Section 5, the Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by him/her in connection with the defense or settlement of such
Proceeding (including, but not limited to the investigation, defense or appeal
thereof), if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that no such indemnification shall be made under
this Section 5 in respect of any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company, unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such action, suit or proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such Expenses which such court shall deem proper.


6.Good Faith Definition. For purposes of this Agreement, the Indemnitee shall be
deemed to have acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal action or proceeding, to have had no reasonable cause to
believe the Indemnitee’s conduct was unlawful, if such action was based on any
of the following: (a) the records or books of the account of the Company or
other enterprise, including financial statements; (b) information supplied to
the Indemnitee by the directors or officers of the Company or other enterprise
in the course of his/her duties; (c) the advice of legal counsel for the Company
or other enterprise; or (d) information or records given or reports made to the
Company or other enterprise by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Company or
other enterprise as to matters Indemnitee reasonably believes are within such
person’s professional or expert competence.





--------------------------------------------------------------------------------





7.Indemnification for Expenses of Successful Party. Notwithstanding the other
provisions of this Agreement, to the extent that the Indemnitee has served on
behalf of the Company, or any of its direct or indirect wholly-owned
subsidiaries, as a witness or other participant in any class action or
proceeding, or has been successful, on the merits or otherwise, in defense of
any Proceeding referred to in Sections 4 and 5 hereof, or in defense of any
Proceeding, claim, issue or matter therein, including, but not limited to, the
dismissal of any action without prejudice, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee in
connection therewith.


8.Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, appeal or settlement of such suit, Proceeding described in Sections 4
and 5 hereof, but is not entitled to indemnification for the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
of such Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee to which the Indemnitee is
entitled.


9.Procedure for Determination of Entitlement to Indemnification. (a) To obtain
indemnification under this Agreement, the Indemnitee shall submit to the Company
a written request, including documentation and information which is reasonably
available to the Indemnitee and is reasonably necessary to determine whether and
to what extent the Indemnitee is entitled to indemnification. The Secretary of
the Company shall, promptly upon receipt of a request for indemnification,
advise the Board of Directors in writing that the Indemnitee has requested
indemnification. Any Expenses incurred by the Indemnitee in connection with the
Indemnitee’s request for indemnification hereunder shall be borne by the
Company. The Company hereby indemnifies and agrees to hold the Indemnitee
harmless for any Expenses incurred by the Indemnitee under the immediately
preceding sentence irrespective of the outcome of the determination of the
Indemnitee’s entitlement to indemnification.


(b)    Upon written request by the Indemnitee for indemnification pursuant to
Sections 4 and 5 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless the
Indemnitee shall request in writing that such determination be made by the Board
of Directors (or a committee thereof) in the manner provided for in clause
(b)(ii) of this Section 9) in a written opinion to the Board of Directors, a
copy of which shall be delivered to the Indemnitee; (ii) if a Change in Control
shall not have occurred, (A) by the Board of Directors, by a majority vote of a
quorum consisting of Disinterested Directors, or (B) if a quorum consisting of
Disinterested Directors is not obtainable, or if a majority vote of a quorum
consisting of Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee. The Independent Counsel shall be selected by the Board of
Directors and approved by the Indemnitee. Upon failure of the Board of Directors
to so select, or upon failure of the Indemnitee to so approve, the Independent
Counsel shall be selected by the Chancellor of the State of Delaware or such
other person as the Chancellor shall designate to make





--------------------------------------------------------------------------------





such selection. Such determination of entitlement to indemnification shall be
made not later than 45 days after receipt by the Company of a written request
for indemnification. If the person making such determination shall determine
that the Indemnitee is entitled to indemnification as to part (but not all) of
the application for indemnification, such person shall reasonably prorate such
part of indemnification among such claims, issues or matters. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within 10 days after such determination.


10.Presumptions and Effect of Certain Proceedings. (a) In making a determination
with respect to entitlement to indemnification, the Indemnitee shall be presumed
to be entitled to indemnification hereunder and the Company shall have the
burden of proof in the making of any determination contrary to such presumption.


(b)    If the Board of Directors, or such other person or persons empowered
pursuant to Section 9 to make the determination of whether the Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 45 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual and material fraud in the
request for indemnification or a prohibition of indemnification under applicable
law. The termination of any action, suit, investigation or proceeding described
in Sections 4 or 5 hereof by judgment, order, settlement or conviction, or upon
a plea of nolo contendere or its equivalent, shall not, of itself: (i)  create a
presumption that the Indemnitee did not act in good faith and in a manner which
he/she reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, that the
Indemnitee has reasonable cause to believe that the Indemnitee’s conduct was
unlawful; or (ii) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be provided herein.


11.Advancement of Expenses. Subject to applicable law, all reasonable Expenses
actually incurred by the Indemnitee in connection with any threatened or pending
Proceeding shall be paid by the Company in advance of the final disposition of
such Proceeding, if so requested by the Indemnitee, within 20 days after the
receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances. The Indemnitee may submit such statements
from time to time. The Indemnitee’s entitlement to such Expenses shall include
those incurred in connection with any proceeding by the Indemnitee seeking an
adjudication or award in arbitration pursuant to this Agreement. Such statement
or statements shall reasonably evidence the Expenses incurred by the Indemnitee
in connection therewith and shall include or be accompanied by a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
Indemnitee has met the standard of conduct necessary for indemnification under
this Agreement and an undertaking by or on behalf of the Indemnitee to repay
such amount if it is ultimately determined that the Indemnitee is not entitled
to be indemnified against such Expenses by the Company pursuant to this
Agreement or otherwise. Each written undertaking to pay amounts advanced must be
an unlimited general obligation but need not be secured, and shall be accepted
without reference to financial ability to make repayment.







--------------------------------------------------------------------------------





12.Remedies of the Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that the Indemnitee
is not entitled to indemnification hereunder or if the payment has not been
timely made following a determination of entitlement to indemnification pursuant
to Sections 9 and 10, or if Expenses are not advanced pursuant to Section 11,
the Indemnitee shall be entitled to a final adjudication in an appropriate court
of the State of Delaware or any other court of competent jurisdiction of the
Indemnitee’s entitlement to such indemnification or advance. Alternatively, the
Indemnitee may, at the Indemnitee’s option, seek an award in arbitration to be
conducted by a single arbitrator chosen by the Indemnitee and approved by the
Company, which approval shall not be unreasonably withheld or delayed. If the
Indemnitee and the Company do not agree upon an arbitrator within 30 days
following notice to the Company by the Indemnitee that it seeks an award in
arbitration, the arbitrator will be chosen pursuant to the rules of the American
Arbitration Association (the “AAA”). The arbitration will be conducted pursuant
to the rules of the AAA and an award shall be made within 60 days following the
filing of the demand for arbitration. The arbitration shall be held in Denver,
Colorado. The Company shall not oppose the Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. Such judicial
proceeding or arbitration shall be made de novo, and the Indemnitee shall not be
prejudiced by reason of a determination (if so made) that the Indemnitee is not
entitled to indemnification. If a determination is made or deemed to have been
made pursuant to the terms of Section 9 or Section 10 hereof that the Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
and shall be precluded from asserting that such determination has not been made
or that the procedure by which such determination was made is not valid, binding
and enforceable. The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary. If
the court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable Expenses
actually incurred by the Indemnitee in connection with such adjudication or
award in arbitration (including, but not limited to, any appellate proceedings).


13.Notification and Defense of Claim. Promptly after receipt by the Indemnitee
of notice of the commencement of any action, suit or proceeding, the Indemnitee
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company in writing of the commencement thereof. The
omission by the Indemnitee to so notify the Company will not relieve the Company
from any liability that it may have to the Indemnitee under this Agreement or
otherwise, except to the extent that the Company may suffer material prejudice
by reason of such failure. Notwithstanding any other provision of this
Agreement, with respect to any such action, suit or proceeding as to which the
Indemnitee gives notice to the Company of the commencement thereof:


(a)The Company will be entitled to participate therein at its own expense.


(b)Except as otherwise provided in this Section 13(b), to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof with counsel reasonably
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election to so assume the defense





--------------------------------------------------------------------------------





thereof, the Company shall not be liable to the Indemnitee under this Agreement
for any legal or other Expenses subsequently incurred by the Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. The Indemnitee shall have the right to employ
the Indemnitee’s own counsel in such action, suit or proceeding, but the fees
and Expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such action and such determination by the Indemnitee shall be
supported by an opinion of counsel, which opinion shall be reasonably acceptable
to the Company, or (iii) the Company shall not in fact have employed counsel to
assume the defense of the action, in each of which cases the fees and Expenses
of counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of the Company or as to which the Indemnitee shall have reached the
conclusion provided for in clause (ii) above.


(c)The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
affected without its written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of the
Indemnitee to settle any action, suit or proceeding which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability.


(d)If, at the time of the receipt of a notice of a claim pursuant to this
Section 13, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of the policies.


14.Other Right to Indemnification. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the Bylaws or Charter, the Charter or Bylaws
or other governing documents of any direct or indirect wholly-owned subsidiary
of the Company, any vote of the stockholders or Disinterested Directors, any
provision of law or otherwise. Except as required by applicable law, the Company
shall not adopt any amendment to its Bylaws or Charter the effect of which would
be to deny, diminish or encumber the Indemnitee’s right to indemnification under
this Agreement.


15.Director and Officer Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers





--------------------------------------------------------------------------------





and directors of the Company, and any direct or indirect wholly-owned subsidiary
of the Company, with coverage for losses from wrongful acts, or to ensure the
Company’s performance of its indemnification obligations under this Agreement.
Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not necessary or is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit or if the Indemnitee is covered by similar
insurance maintained by a direct or indirect wholly-owned subsidiary of the
Company. However, the Company’s decision whether or not to adopt and maintain
such insurance shall not affect in any way its obligations to indemnify its
officers and directors under this Agreement or otherwise. In all policies of
director and officer liability insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or of the Company’s officers, if the
Indemnitee is not a director of the Company, but is an officer. The Company
agrees that the provisions of this Agreement shall remain in effect regardless
of whether liability or other insurance coverage is at any time obtained or
retained by the Company; except that any payments made to, or on behalf of, the
Indemnitee under an insurance policy shall reduce the obligations of the Company
hereunder.


16.Intent. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights the Indemnitee may have under the Charter, Bylaws,
applicable law or otherwise. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Charter, Bylaws, applicable
law or this Agreement, it is the intent of the parties that the Indemnitee enjoy
by this Agreement the greater benefits so afforded by such change.


17.Attorney’s Fees and Other Expenses to Enforce Agreement. In the event that
the Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.


18.Indemnitor of First Resort. The Company hereby acknowledges that Indemnitee
may have certain rights to indemnification, advancement of expenses and/or
insurance provided by NGP Natural Resources XI, L.P., a Delaware limited
partnership and certain of its affiliates (collectively, the “Alternative
Indemnitors”), that may or do relate to any matter in which indemnification is
or may be available pursuant to Section 3 (“Covered Matters”). The Company
hereby agrees that, relative to the Alternative Indemnitors, with respect to
Covered Matters, it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Alternative Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary) and (ii) it irrevocably
waives, relinquishes and





--------------------------------------------------------------------------------





releases the Alternative Indemnitors from any and all claims against the
Alternative Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof. The Company further agrees that no advancement or
payment by the Alternative Indemnitors on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Alternative Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The Company
and Indemnitee agree that the Alternative Indemnitors are express third party
beneficiaries of the terms of this Section 18.


19.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, in particular with respect to but not limited to any insurance
policy. The Indemnitee shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.


20.Effective Date. The provisions of this Agreement shall cover claims, actions,
suits or proceedings whether now pending or hereafter commenced and shall be
retroactive to cover acts or omissions or alleged acts or omissions which
heretofore have taken place. The Company shall be liable under this Agreement,
pursuant to Sections 4 and 5 hereof, for all acts of the Indemnitee while
serving as a director and/or officer, notwithstanding the termination of the
Indemnitee’s service, if such act was performed or omitted to be performed
during the term of the Indemnitee’s service to the Company.


21.Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
manager, managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant this Agreement) by reason such Indemnitee’s position,
whether or not Indemnitee is acting in any such capacity at the time any
liability or expense is incurred for which indemnification or advancement can be
provided under this Agreement.


22.Disclosure of Payments. Except as expressly required by any federal
securities laws or other federal or state law, neither party hereto shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.


23.Severability. If any provision or provisions of this Agreement shall be held
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, but not limited to, all portions of any Sections of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the b of the parties hereto;
and (c) to the fullest extent possible, the provisions of this Agreement





--------------------------------------------------------------------------------





(including, but not limited to, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifest by the provision held invalid, illegal or
unenforceable.


24.Counterparts. This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.


25.Captions. The captions and headings used in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.


26.Entire Agreement, Modification and Waiver. This Agreement constitutes the
entire agreement and understanding of the parties hereto regarding the subject
matter hereof, and no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. No supplement, modification or amendment
to this Agreement shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any act or omission of the Indemnitee prior to the
effective date of such supplement, modification or amendment unless expressly
provided therein.


27.Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail, return receipt requested with postage prepaid, on the date shown on the
return receipt, (c) mailed by reputable overnight courier and receipted for by
the party to whom said notice or other communication shall have been directed or
(d) delivered by facsimile transmission on the date shown on the facsimile
machine report:


(a)    If to the Indemnitee to:
[•]
[•]
[•]
Facsimile: _______________







--------------------------------------------------------------------------------





(b)    If to the Company to:


HighPoint Resources Corporation
Attn: General Counsel
1099 18th Street, Suite 2300    
Denver, CO 80202
Facsimile: (303) 312-8170




or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.


28.Governing Law. The parties hereto agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, applied without giving effect to any conflicts of law principles.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
HIGHPOINT RESOURCES CORPORATION:




By_________________________________
Name:    Kenneth A. Wonstolen
Title:    Senior Vice President - General Counsel




INDEMNITEE:




By_________________________________     
    





